Appellant was prosecuted and convicted of assault to murder and his punishment assessed at five years confinement in the State penitentiary. The indictment is in proper form, the court *Page 93 
in his charge submitted the offense alleged in the indictment, and there being no bills of exception, nor statement of facts in the record, there is no ground in the motion for a new trial we can review.
This case was tried last October, yet the transcript in this case was not filed in this court until the 16th of May. Appellant has been in jail all this time; the county put to the expense of keeping him, when this record should have been sent to us in January last. An injustice has been done both appellant and the county.
The judgment is affirmed.
Affirmed.